Title: Alexander Macomb to James Madison, 18 June 1827
From: Macomb, Alexander
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    Engineer Department. Washington.
                                
                                June 18 1827.
                            
                        
                        Mr Thos. C. Levins, now of the city of new york, but formerly professor of mathematics & natural
                            philosophy in the College of Georgetown in this District, understanding that the present Professor of Mathematics in the
                            University of Virginia was about to resign his situation, has requested me to mention him to you as a candidate to fill
                            the place of professor of mathematics, when it shall become vacant.
                        Mr. Levins has given decided proofs of his ability as a mathematician: and he sustained an excellent
                            reputation while he was attached to the Georgetown College. He has been twice invited to attend the Military Academy
                            examinations at West Point on account of his mathematical & philosophical acquirements, and has been considered by
                            the members of that institution as a great proficient in those branches of instruction, which are founded on the exact
                            sciences. I take particular pleasure in recommending Mr. Levins’s application to your favourable consideration; &
                            I feel confident that his appointment would prove a valuable acquisition to the Institution at Charlottesville.
                        With sentiments of profound respect I beg leave to subscribe myself, Sir, your most devoted & very
                            humble servant
                        
                            
                                Al: Macomb
                            
                                                <M> general, Chief Engineer.
                    